Citation Nr: 1546495	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  13-35 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent disabling, for the period prior to June 20, 2013, and greater than 70 percent disabling, for the period beginning June 20, 2013, for post traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), for the period prior to June 20, 2013.


REPRESENTATION

Appellant represented by:	Bryan Held, Agent


ATTORNEY FOR THE BOARD

Timothy A. Ralls, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to August 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In an October 2013 rating decision, the RO increased the rating for PTSD disability to 50 percent, effective March 21, 2005, and 70 percent disabling, for the period beginning on June 20, 2013.  A decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the matter continues before the Board.

In a May 2015 rating decision, the RO granted entitlement to TDIU, effective June 20, 2013.  However, as the issue of entitlement to a higher evaluation for PTSD, for the period prior to June 20, 2013, remains on appeal, the Board finds that the issue of entitlement to a TDIU, for the period prior to June 20, 2013, is before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1. Throughout the appeals period, the Veteran's PTSD has manifested occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms including moderate to severe depression, anger, panic attacks, neglect of hygiene, significant anxiety, chronic sleep impairment, impairment of memory, social isolation, avoidance of leisure activities, and overwhelming feeling of fear and helplessness. 
 
2. The evidence of record indicates the Veteran's service-connected PTSD renders him unable to follow substantially gainful employment beginning January 23, 2012.


CONCLUSIONS OF LAW

1.  The criteria for evaluation of 70 percent disabling, and no higher, prior to June 20, 2013, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for evaluation greater than 70 percent disabling, for the period beginning June 20, 2013, for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015). 

3.  The criteria for an award of TDIU, beginning January 23, 2012, have been met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).

4.  The criteria for an award of TDIU, prior to January 23, 2012, have not been met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

The duty to assist has also been met and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained the Veteran's service personnel records, VA treatment records, Social Security Administration records, and private treatment records identified by the appellant as relevant to the appeal and for which the appellant has provided authorization for VA to obtain.  The Veteran was afforded VA medical examinations in October 2011, March 2013, and April 2015.  Additionally, a VA examiner added an addendum to the March 2013 exam on June 2013.

Significantly, neither the appellant nor his representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to an evaluation in excess of 50 percent disabling, for the period prior to June 20, 2013, and greater than 70 percent disabling thereafter, for PTSD.  The Veteran's service-connected PTSD is currently rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Under the provisions of Diagnostic Code 9411, a rating of 50 percent is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly-learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A maximum 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score, which is defined by DSM-IV as a number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.  

A.  Entitlement to an evaluation in excess of 50 percent disabling, for the period prior to June 20, 2013, for PTSD.

A February 2005 psychosocial assessment noted the Veteran's psychiatric history in which the Veteran reported clinically significant chronic avoidance and arousal that he attributed to witnessing 21 Veterans drown when a liberty boat for USS Saratoga capsized in Haifa, Israel.  He felt afraid that his ship would be attacked.  He also felt helpless as he watched others dying.  He reported a depressed mood, insomnia, decreased appetite, social isolation, problems with concentration and memory, and erectile dysfunction.  The Veteran also noted that he spent his last 30-days in-service in an in-patient psychiatric hospital in Norfolk for threatening his chief with a knife after the chief insulted him.  The Veteran felt he was misdiagnosed with antisocial personality disorder.  The Veteran reported that he told his wife he would cut his wrists in 1997 or 1998 because of his distress and nightmares over the in-service trauma.  The Veteran also shot out a TV in response to his emotions triggered by movie content.  The Veteran reported being verbally loud and argumentative, but not physical with others.  The Veteran noted he was living with his oldest son's mother.  He reported not being close with his family other than his sister.  The Veteran had "associates," but no close friends.  Veteran was an unemployed cook who last worked two months earlier.  The Veteran reported not being able to hold other jobs due to PTSD.  The Veteran underwent a mental status exam in which he was alert and attentive and his grooming appropriate.  His speech was at a normal rate/rhythm and his language was intact.  The Veteran's mood was dysphoric.  His affect was blunted/restricted/constricted.  The Veteran was not experiencing hallucinations or illusions.  His thought process and association was normal and coherent.  He had no unusual thought content.  The Veteran had no suicidal or violent ideation.  His memory was intact and his insight and judgment were good.  His fund of knowledge was average.  The examiner gave the Veteran a diagnosis of PTSD and major depressive disorder and referred him to a psychiatric evaluation.  The Veteran had a GAF score of 55.

A March 2005 psychosocial assessment noted that the Veteran had been feeling isolated, hypervigilant, and irritable since he witnessed the drowning of sailors while serving in the Navy.  The Veteran denied manic or psychotic symptoms and denied obsessive-compulsive disorder/panic attacks.  Upon mental status exam, the Veteran appeared alert, attentive and oriented as to time, place, and person.  The Veteran's appearance and behavior was cooperative and reasonable.  His language was intact and he had a normal rate and rhythm to his speech.  The Veteran was in a depressed mood and his affect was a wide range.  He had no hallucinations or illusions and no suicidal or violent ideation.  The Veteran's thought process and association was normal and coherent and he had no unusual thought content.  The Veteran reflected good insight and judgment.  The psychiatrist diagnosed the Veteran with depression not otherwise specified (NOS), anxiety NOS, and rule out PTSD.  The Veteran's GAF score was 60.  The assessment was:

[Patient] with severe and apparently fluctuating course of illness, with some inconsistencies in evaluations between his current [evaluation] and [evaluation] from last month...He has maintained good relationships with family and mother of his son, enjoys his job and has never lost work due to psychiatric illness, however complains of severe irritability and hypervigilance.  

A mental health note, dated April 2005, noted records from a Williamsburg hospitalization in which the Veteran showed a superficial wrist wound in response to a conflict with his wife and significant level of alcohol consumption.  The Veteran was asked to stop his alcohol consumption and report to an outpatient mental health program.  The Veteran followed up for three months and was diagnosed with dysthymia.  The Veteran continued to complain of irritability, primarily at work.

A Veteran stressor statement, dated April 2005, noted that the Veteran had been experiencing reoccurring nightmares, panic attacks and isolation from family and friends since his discharge from the military.  The trauma in service affected his sexual performance and his wife put him out of the house and isolated him from their children.  The Veteran stated that he was homeless for nine months and stayed in the family's abandoned house with no heat, water, or electricity.  The Veteran stated that he sometimes slept in his car at night to keep warm.  The Veteran had nightmares about three times a week and panic attacks.  The Veteran felt he could not hold a job due to the panic attacks.  He became afraid of taking baths because he feared drowning like his fellow shipmates.  He felt in danger, overwhelmed with fear, helplessness, and horror.  The Veteran said friends, family, and society have cut him off because they fear that he is crazy.  He had shakiness and chills from the thought of the incident.  The Veteran stated that he could not watch movies that show boats and ships sinking or capsizing.  He used to go fishing and crabbing.  He turned to alcohol and marijuana to help forget the trauma.  He felt agitated and angry and just wanted to escape.  The Veteran went to a Vet Center in Charleston, South Carolina, and received help for several months.  The Veteran then moved to Baltimore and received treatment at the local VA medical center.  The Veteran stated that the medication helped a bit, but his anger, fear, and lack of trust towards others keeps him isolated.  

A mental health note, dated June 2005, noted that the Veteran complained of anger.  The Veteran got into an argument with his supervisor at work and quit.  The Veteran underwent a mental status exam in which he appeared alert, attentive and oriented as to time, place, and person.  The Veteran's grooming was appropriate and he was cooperative and reasonable.  His language was intact and his speech had a normal rate/rhythm.  The Veteran's mood was euthymic and his affect was congruent with his mood.  The Veteran was experiencing no hallucinations, illusions, or suicidal or violent ideation.  The Veteran's thought process and association was normal and coherent and he had no unusual thought content.  The Veteran showed good insight and judgment.  The examiner diagnosed the Veteran with dysthymia, anxiety, alcohol abuse, and could not rule out PTSD.

A trauma recovery program addendum, dated July 2005, noted that the Veteran had not been to his Comprehensive PTSD group since mid-June.  The psychologist noted that if the Veteran did not return it might be necessary to recommended referring the Veteran to a doctor because he appeared to need "intensive work regarding stressors."

A mental health note, dated September 2005, noted that the Veteran had some depressed mood that he attributed to missing his children and continued conflicts at work.  The Veteran also noted that he was having difficulty financially in his home situation.  He was sleeping well on Seroquel.  The Veteran underwent a mental status exam in which he appeared alert, attentive and oriented as to time, place, and person.  The Veteran's grooming was appropriate and he was cooperative and reasonable.  His language was intact and his speech had a normal rate/rhythm.  The Veteran's mood was euthymic and his affect was congruent with his mood.  The Veteran was experiencing no hallucinations, illusions, or suicidal or violent ideation.  The Veteran's thought process and association was normal and coherent and he had no unusual thought content.  The Veteran showed good insight and judgment.  The diagnosis was dysthymia, anxiety NOS, and alcohol abuse.

A mental health consultation note, dated January 2007, stated that the Veteran came in to resume medication treatment he had been receiving in Baltimore, Maryland.  The Veteran had run out of medication eight months earlier.  The Veteran reported some depressed mood, nightmares three times a week, no night panic symptoms, irritability, anger, hypervigilance, anxiety, insomnia, decreased concentration.  The Veteran reported fair energy and appetite.  The Veteran was still drinking and using marijuana.  On evaluation the Veteran was well groomed, cooperative, speech was fluent, mood depressed, affect congruent, thought process organized, no delusions or hallucinations, and no suicidal or homicidal ideation.  His cognition was grossly intact.  The diagnosis was depressive disorder NOS and rule out PTSD.

A mental health progress note, dated March 2007, noted the Veteran reported improved symptoms, especially his sleep, with medication.  The Veteran reported nightmares three at least three nights a week.  The Veteran also reported paranoia, hypervigilance, occasional flashbacks, and avoidance-type behavior.  The Veteran stated that he had few friends, but that he had started dating and attending church.  The Veteran was one of twelve children and maintained some contact with most of them.  He lived near one of his sisters.  The doctor noted that the Veteran was pleasant and interacting well.  He responded appropriately and appeared to be euthymic.  Mood was rated at "good today" and the Veteran denied suicidal ideation, homicidal ideation, and auditory or visual hallucinations (AVH).  The Veteran's speech, thought, and memory were grossly intact.  The assessment was military-related PTSD with continued residual symptoms that particularly affected sleep and ability to socialize.

A mental health note, dated March 2008, noted the Veteran was initiating treatment with the provider.  The recorded symptoms were:

He notes that he wants treatment for [irritability] and nightmares.  He states that since addition of medications by [the doctor] at previous visit symptoms have somewhat improved.  He notes a decrease in nightmares to 2-3 times per week and an increase in the amount of time slept to 4-5 hours per night.  He continues to awaken around 4 AM and is fearful to resume sleeping for fear of nightmares.  He notes a severe startle to loud unexpected sounds.  He states he does not like being around people and tends to isolate however is currently involved in a relationship and has a "good" relationship with two of his children.  He has intrusive thoughts.  These symptoms related to an incident in [Israel] where after a boat capsized he witnessed several persons drown.  The patient could not swim at this time but was not afraid of water.  Since this time, he fears any place where he may be submerged.  He is unable to sit in a bathtub of water.  He can usually tolerate showers but notes sometimes he just "washes up" at a basin.

Patient notes some anhedonia with decreased concentration.  Denies depressed mood.  Some guilt.  Patient notes decreased appetite. Denies SI/HI/AVH.  No overt delusional content noted.  Patient admits to THC two times per week and [approximately] 6 pack of beer per night "to help with my nerves."  He denies tobacco or other illicit drugs.

The Veteran underwent a mental status exam which noted that the Veteran was appropriately groomed and cooperative with fair eye contact.  The Veteran's mood was "ok" and his affect was blunted and he occasionally appeared anxious.  The Veteran's motor was normal and speech was at a normal rate and volume and prosody.  The Veteran's thought process was linear and no suicidal or homicidal ideation and no AVH.  The examiner noted flashbacks and nightmares and occasional intrusive thoughts.  Insight and judgment were deemed fair.  The Veteran was diagnosed with PTSD and major depressive disorder.

A mental health note, dated May 2008, noted that the Veteran was employed as a cook at Piggly-Wiggly.  The Veteran stated that he was able to function at work but occasionally became irritated when "things are not done right."  The Veteran reported:

...dose adjustment has greatly helped his sleep and eliminated the NMs and MNA.  Startle response and hypervigilance remain though "slightly" improved also.  Pt. mentioned partying all night so I pursued some questions about [alcohol] consumption.  He had the smell of [alcohol] on his breath.  Pt. said he quit drinking liquor in 1993 because "it made me mean".  He got into fights then.  Reports he drinks 12 beers per night several nights per week, and did so until late last night.  We talked about how this [alcohol] use is problematic with his [symptoms] of PTSD and is understandable as a self medication, but now interferes with the action of the Paxil and with his quality of sleep.  Pt. says he has been worried at times about his drinking and had 1 DUI in 1993.  No obvious social consequences yet.  Pt. mentioned he is afraid of losing his GF because she has asked about the medicines he had at home.  He is concerned she will think he is "looney" if he tells her about PTSD.

The Veteran underwent a mental status exam in which he was casually dressed and had a subdued demeanor.  The Veteran was cooperative and pleasant and without psychomotor agitation or retardation.  His speech was at a normal rate, tone, and volume.  The Veteran's mood was euthymic with a self-rated mood of 7 (0 = worst, 10 = best).  His affect was congruent with his mood.  He had a logical and goal directed thought process.  He denied AVH, delusions, and suicidal or homicidal ideations or plan.  His cognitive ability was intact, alert, and oriented as to time, place, and person.  His judgement, insight and, appetite were good.  His memory was grossly intact and concentration was fair.  His sleep was noted to be good and improved.  The Veteran drank twelve beers some nights and THC every two weeks to "calm down."  The assessment was PTSD with residual symptoms particularly being startled and hypervigilance.

A mental health note, dated June 2008, reported that the Veteran was greatly improved after his dosage adjustment.  He was still experiencing startled responses and hypervigilance, but they had improved.  The Veteran stated that he had "thought about our recommendations and has continued exposing himself to situations he has avoided."  The Veteran reported reducing his alcohol intake.  The Veteran underwent a mental status exam in which he was casually dressed and had a subdued demeanor.  The Veteran was cooperative and pleasant and without psychomotor agitation or retardation.  His speech was at a normal rate, tone, and volume.  The Veteran's mood was euthymic with a self-rated mood of 7 (0 = worst, 10 = best).  His affect was congruent with his mood.  He had a logical and goal directed thought process.  He denied auditory or visual hallucinations and delusions.  He denied suicidal or homicidal ideations or plan.  His cognitive ability was intact, alert, and oriented as to time, place, person, and event.  His judgement, insight and, appetite were good.  His memory was grossly intact and concentration was fair.  His sleep was noted to be good and improved.  The Veteran drank twelve beers some nights and THC every two weeks to "calm down."  The assessment was PTSD with residual symptoms particularly being startled and hypervigilance.

A mental health note, dated September 2009, reflected that the Veteran's mood and irritability have improved.  The Veteran reported the discontinuation of alcohol consumption.  The Veteran was sleeping fairly well, but nightmares were still disrupting his sleep two to three times a week and he woke up sweating.  The Veteran underwent a mental status exam in which he was casually dressed with a subdued demeanor.  The Veteran was cooperative and pleasant and without psychomotor agitation or retardation.  His speech was at a normal rate, tone, and volume.  The Veteran's mood was euthymic with a self-rated mood of 8 (0 = worst, 10 = best).  His affect was congruent with his mood.  He had a logical and goal directed thought process.  He denied auditory or visual hallucinations and delusions.  He denied suicidal or homicidal ideations or plan.  His cognitive ability was intact, alert, and oriented as to time, place, person, and event.  His judgement, insight and, appetite were good.  His memory was grossly intact and concentration was fair.  His sleep was noted to be good and improved.  There was no noted alcohol or drug use. The Veteran's March 2009 GAF score was 65.  The assessment was PTSD with vastly improved mood and anxiety.

A mental health note, dated June 2010, reflected that the Veteran continued to avoid alcohol.  The Veteran's mood and irritability have improved.  The medication for the Veteran's sleep had gotten rid of his nightmares.  The Veteran was still working at the Piggly-Wiggly, but was actively looking for new employment.  The Veteran was still in a long time relationship with his girlfriend.  The Veteran underwent a mental status exam in which he was casually dressed with a subdued demeanor.  The Veteran was cooperative and pleasant and without psychomotor agitation or retardation.  His speech was at a normal rate, tone, and volume.  The Veteran's mood was euthymic with a self-rated mood of 8 (0 = worst, 10 = best).  His affect was congruent with his mood.  He had a logical and goal directed thought process.  He denied auditory or visual hallucinations and delusions.  He denied suicidal or homicidal ideations or plan.  His cognitive ability was intact, alert, and oriented as to time, place, person, and event.  His judgement, insight and, appetite were good.  His memory was grossly intact and concentration was fair.  His sleep was noted to be good and improved.  There was no noted alcohol or drug use.  The Veteran had a GAF score of 65.  The doctor's impression was that the Veteran's PTSD was vastly improved in both mood and anxiety.  

A mental health note, dated February 2011, noted that the Veteran had ceased using alcohol and his mood continued to improve and his irritability had improved.  The Veteran underwent a mental status exam in which he was casually dressed with a subdued demeanor.  He was cooperative and pleasant and without psychomotor agitation or retardation.  His speech was at a normal rate, tone, and volume.  His mood was euthymic with a self-rated mood of 8 (0 = worst, 10 = best).  His affect was congruent with his mood.  He had a logical and goal directed thought process.  He denied AVH or delusions and denied suicidal or homicidal ideations or plan.  His cognitive ability was intact, alert, and oriented as to time, place, person, and event.  His judgment and insight were good and his memory was grossly intact.  His concentration was fair.  The Veteran's sleep was good and improved and his appetite was good.  No drugs or alcohol noted.  The Veteran had a GAF score of 65.  The examiner's impression was that the Veteran had vastly improved in both mood and anxiety.

A mental health note, dated April 2011, noted that the Veteran's mood and irritability have continued to improve.  The medications have allowed him to sleep.  The Veteran was still working at Piggly-Wiggly and still in his long term relationship with his girlfriend.  The Veteran underwent a mental status exam in which he was casually dressed with a subdued demeanor.  The Veteran was cooperative and pleasant and without psychomotor agitation or retardation.  His speech was at a normal rate, tone, and volume.  The Veteran's mood was euthymic with a self-rated mood of 8 (0 = worst, 10 = best).  His affect was congruent with his mood.  He had a logical and goal directed thought process.  He denied auditory or visual hallucinations and delusions.  He denied suicidal or homicidal ideations or plan.  His cognitive ability was intact, alert, and oriented as to time, place, person, and event.  His judgement, insight and, appetite were good.  His memory was grossly intact and concentration was fair.  His sleep was noted to be good and improved.  There was no noted alcohol or drug use.  The doctor's impression was that the Veteran's PTSD was vastly improved in both mood and anxiety.

A VA medical examination, dated October 2011, diagnosed the Veteran with PTSD under DSM-IV.  The Veteran presented symptoms of distressing dreams and recollections of his stressor.  The Veteran had a diminished interest in participating in activities and felt a detachment or estrangement from others.  The Veteran also had symptoms of irritability or outbursts of anger, chronic sleep impairment, and depression.  The Veteran felt disturbances in his mood and motivation and found it difficult to adapt to stressful circumstances, including work or a work like setting.  The doctor's findings were:

...[The Veteran] presents for an initial PTSD exam.  Based upon my interview, he meets DSM IV criteria for mild to moderate PTSD.  His PCL-M [scale] score was 65 further validating the diagnosis.  He appears to be an honest and reliable reporter.  While he continues to function at work, he remains significantly affected by symptoms.  He remains isolative and avoidant secondary to his traumatic experience in the military.  These symptoms do limit his ability to enjoy his life fully and function as highly as he would otherwise be capable of.  While his symptoms and diagnosis are not a result of fear of military combatants, he certainly experienced a situation which meets criteria for a diagnosis of PTSD.  His symptoms and diagnosis are a direct result of his military service.  He remains in treatment and has been compliant with his medications.

The examiner noted that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran had a GAF score of 65.

A mental health note, dated February 2012, noted that the Veteran reported low mood and withdrawal since losing his job in December.  He has re-grouped and is seeking work.  He denied any suicidal ideation and his family checked in daily.  The Veteran underwent a mental status exam in which he was casually dressed with a subdued demeanor.  The Veteran was cooperative and pleasant and without psychomotor agitation or retardation.  His speech was at a normal rate, tone, and volume.  The Veteran's mood was dysthymic with a self-rated mood of 5 (0 = worst, 10 = best).  His affect was congruent with his mood.  He had a logical and goal directed thought process.  He denied auditory or visual hallucinations and delusions.  He denied suicidal or homicidal ideations or plan.  His cognitive ability was intact, alert, and oriented as to time, place, person, and event.  His judgement, insight and, appetite were good.  His memory was grossly intact and concentration was fair.  His sleep was noted to be good and improved.  There was no noted alcohol or drug use.  The doctor's impression was that the Veteran's PTSD was vastly improved in both mood and anxiety until his recent job termination.  The Veteran had a GAF score of 55.

In the Notice of Disagreement (NOD), dated March 2012, the representative stated that the Veteran had struggled with employment since his release from active duty stemming from his mental health condition.  The Veteran attempted suicide in 1997.  The Veteran's anger, isolation, flashbacks, and nightmares caused him to relocate back to Charleston, South Carolina, due to the frustration and lack of employment.  

A mental health note, dated March 2012, noted the Veteran reported a low mood and withdrawal since losing his job.  He had re-grouped and is seeking work.  He noted vague suicidal ideation.   The Veteran underwent a mental status exam in which he was casually dressed with a subdued demeanor.  The Veteran was cooperative and pleasant and without psychomotor agitation or retardation.  His speech was at a normal rate, tone, and volume.  The Veteran's mood was dysthymic with a self-rated mood of 5 (0 = worst, 10 = best).  His affect was congruent with his mood.  He had a logical and goal directed thought process.  He denied auditory or visual hallucinations and delusions.  He denied suicidal or homicidal ideations or plan.  His cognitive ability was intact, alert, and oriented as to time, place, person, and event.  His judgement, insight and, appetite were good.  His memory was grossly intact and concentration was fair.  His sleep was noted to be good and improved.  There was no noted alcohol or drug use.  He had a GAF score of 55.  The doctor's assessment was that the Veteran's PTSD was vastly improved in both mood and anxiety until his recent job termination.  

A mental health note, dated April 2012, noted that the Veteran recently lost his job as a cook in December of 2011.  The Veteran had increased depression and felt he needed increased medicine management.  He used thc about two months ago.  The doctor's notation stated: 

Today, pt notes that he feels as though he is on an upswing in his mood.  Things are finally starting to get back to where they were prior to his depression.  He notes that he was not caring for himself and his girlfriend became concerned and told him he needed to come in to get treatment after a period of being off meds and out of tx.  He notes that the paxil is working well for him as well as the prazosin.  He states the nightmares are lessened but still occur about 3 times a week.  He endorses ptsd sx of hypervigilance, avoidance (of water, wont go crabbing/fishing, showering is a problem), nightmares, reexperiencing (hears the screams of the people drowning).  He also endorses agoraphobia but denies sx of panic do.  He notes sleep is improved with prazosin but still only 4-5 hours a night.  He has decreased appetite, energy but reports good concentration.  He denies SI/HI/AVH/manic sx. Pt willing to CFS.  No guns in the home. 

Pt does note increased irritability lately and describes himself as having a short fuse.  He notes that he seems angry more often.

The Veteran noted he was still unemployed, but his VA disability went through, and things were stable at that moment.  The Veteran noted good support from his girlfriend.  The Veteran underwent a mental status exam in which he was casually dressed with a subdued demeanor.  The Veteran was cooperative, pleasant, fair eye contact, and without psychomotor agitation or retardation.  His speech was at a normal rate, tone, and volume.  The Veteran's mood was "better."  His affect was constricted, but laughed at appropriate moments.  He had a logical and goal directed thought process.  He denied auditory or visual hallucinations and delusions.  He denied suicidal or homicidal ideations or plan.  His judgement and insight were good.  The doctor diagnosed him with PTSD and major depressive disorder.  The Veteran's GAF score was 55.

A Social Security record, dated May 2012, noted that the Veteran is taking medication for nightmares.  The Veteran stated his nightmares are about the water because of an experience in Israel.  The Veteran reported less anxiety and nightmares with medication.  The Veteran was sleeping better, but woke up from the slightest noise.  The Veteran stated he could not be around loud noises or crowds and would not go out unless his girlfriend or sister made him.  The Veteran reported that he used to use alcohol to self-medicate.  The Veteran spent a lot of time using the PC, listening to music, watching moves, and watching some TV.

A mental health note, dated August 2012, noted that the Veteran's mood had improved since being on the paxil.  The Veteran did note some irritability which was causing him trouble with his girlfriend.  The Veteran noted his sleep was fair, but he did kick and thrash about at night.  The Veteran endorsed symptoms of hypervigilance, avoidance, nightmares, re-experiencing his stressor, and agoraphobia, but he denied symptoms of panic, suicidal or homicidal ideation, AVH, or manic symptoms.  The Veteran noted good support from his girlfriend. The Veteran was still unemployed.  The Veteran underwent a mental status exam in which he was casually dressed with a subdued demeanor.  The Veteran was cooperative, pleasant, fair eye contact, and without psychomotor agitation or retardation.  His speech was at a normal rate, tone, and volume.  The Veteran's mood was "ok."  His affect was constricted, but he laughed at appropriate moments.  He had a logical and goal directed thought process.  He denied auditory or visual hallucinations and delusions.  No suicidal or homicidal ideations or plan.  His judgement and insight were good.  He was diagnosed with PTSD and major depressive disorder.  The Veteran's GAF score was 55.  

A Social Security record, dated September 2012, noted that the Veteran complained about only getting about 5 hours of sleep and experiencing cold sweats and nightmares due to his PTSD. 

A mental health note, dated December 2012, noted that the Veteran thinks things have been going pretty well lately.  His granddaughter visited often which he enjoyed and he planned to spend that weekend with her.  His sleep and mood were ok, but he did have a nightmare about the ship sinking and seeing people drowning.  The Veteran stated that the nightmares are rarer now.  The Veteran planned to cook the turkey for Christmas at his sister's house.  The Veteran underwent a mental status exam in which he was casually dressed, walking with a cane, and a subdued demeanor.  The Veteran was cooperative, pleasant, had fair eye contact, and was without psychomotor agitation or retardation.  His speech was at a normal rate, tone, and volume.  The Veteran's mood was "ok."  His affect was constricted, but he laughed at appropriate moments.  He had a logical and goal directed thought process.  He denied auditory or visual hallucinations and delusions.  No suicidal or homicidal ideations or plan.  His judgement and insight was good.  He was diagnosed with PTSD and major depressive disorder.  His increased depressive symptoms since losing his job are improved.  The Veteran's GAF score was 65.

A mental health note, dated January 2013, noted a mental status exam in which the Veteran's appearance was appropriate.  The Veteran was cooperative, his motor was steady, and speech clear.  The Veteran's mood was "okay."  His affect was congruent with his mood.  He had a clear and linear thought process.  He denied auditory or visual hallucinations.  He was without suicidal or homicidal ideations or plan.  His cognitive ability was intact and oriented as to time, place, person, and event.  His judgement and insight were fair.

A March 2013 VA medical examination, noted that since the last examination in October 2011 the Veteran continued to live alone.  The examiner noted that the Veteran was casually dressed with poor hygiene and unshaven.  The Veteran reported being more aggressive than he was in October 2011 and he was getting easily irritated, vigilant, and spent more time alone.  The Veteran reported increased nightmares, decreased sleep, night sweats, decrease in showers to three times per week, stayed at home two to three days at a time, decrease in shaving and does not complete household chores.  The Veteran reported that the sight of sitting water or a body of water triggers stress and isolation.  The Veteran no longer was engaged in the hobbies of bowling, crabbing, or walks in the park.  The Veteran noted that he was fired from his job at Piggly-Wiggly at some point between December 2011 and the current exam.  The Veteran stated that he was fired because he missed work due to a panic attack.  The Veteran attempted to work at the Golden Corral for two days, but he injured his back on the job and was now pending workman's compensation.  symptoms.  The Veteran had moderate to severe occupational problems, unemployed, with social isolation.  The examiner noted, depressed mood, anxiety, suspiciousness, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, inability to establish and maintain effective relationships, neglect of personal appearance and hygiene, and intermittent inability to perform activities of daily living.  The examiner diagnosed him with PTSD and alcohol dependency.  The examiner felt that the Veteran's alcohol abuse was clearly a means to cope with PTSD.  His GAF score was 55.  It was noted that the Veteran was capable of managing his financial affairs.  The c-file was not available for this examination.  The examiners remarks were:

Veteran continues to experience arousal, avoidance, and re-experiencing sxs described above.  Veteran reportedly is experiencing increased, sleeping problems, increased alcohol intake, irritability and mood problems, concentration problems as well. Veteran has had occupational problems, social isolation, and no friends.

A mental health note, dated April 2013, noted that the Veteran "hit a rough patch" and that he recently had a period of a couple of days where he had not wanted to leave his house because of nightmares and flashbacks.  The Veteran also noted increased irritability and agitation and that the doctor would consider a mood stabilizer.  The Veteran had good support from his girlfriend, sister, son, and granddaughter.  The Veteran underwent a mental status exam in which he was casually dressed with a subdued demeanor.  The Veteran was cooperative, pleasant, with fair eye contact, and without psychomotor agitation or retardation.  His speech was at a normal rate, tone, and volume.  The Veteran's mood was "ok."  His affect was constricted, but he laughed at appropriate moments.  He had a logical and goal directed thought process.  He denied auditory or visual hallucinations and delusions.  No suicidal or homicidal ideations or plan.  His judgement and insight were good.  He was diagnosed with PTSD and major depressive disorder.  The doctor noted that the Veteran was struggling with PTSD symptoms.  The Veteran's current GAF score was 65.

The Board finds that entitlement to an evaluation of 70 percent disabling, and no higher, for the period prior to June 20, 2013, for PTSD, is warranted.

The Veteran was given an initial diagnosis of PTSD in February and March of 2005.  During the period prior to June 20, 2013, the Veteran's PTSD manifested symptoms of anger, paranoia, hypervigilance, depression, sleep disturbance/insomnia, decreased appetite, nightmares, flashbacks, night sweats, chills, shakiness, problems with concentration and memory, anxiety, irritability, problems with relationships, social isolation, panic attacks, avoidance, decreased sexual performance to include erectile dysfunction, feelings of danger, overwhelmed with fear, helplessness, a lack of trust towards others, decrease in showers, excessive alcohol consumption and an instance of vague suicidal ideation.  The Veteran indicated he did not like to be around people and he no longer went fishing or crabbing.  Additionally, he feared taking baths because of the fear of drowning like his fellow shipmates.

In March 2008, the Veteran was diagnosed with PTSD and major depressive disorder.  The mental health note from May 2008 noted that the Veteran reported drinking 12 beers per night several nights per week.  The examiner attributed this as self-medication of his PTSD symptoms.  Additionally, the VA examination in March 2013 noted that the Veteran's alcohol abuse was clearly a means to cope with PTSD and the Veteran has moderate to severe occupational problems and was unemployed and socially isolated. 

However, the Veteran's PTSD did not manifest disturbances in consciousness, recurrent suicidal ideation, or homicidal ideation.

GAF scores assigned during this time period ranged from 55 to 65 with scores representing mild symptoms or mild difficulty in social, occupational, or school functioning to moderate symptoms or moderate difficulty in social occupational or school functioning.

Over the years the severities of the symptoms have fluctuated and the types of symptoms have changed with the change in medication, but the Veteran's overall symptomology is consistent with a diagnosis of PTSD and major depressive disorder.  

As the Veteran's PTSD symptoms beginning March 21, 2005, are noted to be serious and include occupational and social impairment, anger management issues, panic attacks, moderate to severe depression, neglect of hygiene, significant anxiety, and avoidance of leisure activities; additionally, as discussed below, the Veteran's symptomology is not significantly different from the period beginning June 20, 2013, the Board finds that the Veteran's symptoms more nearly approximate an evaluation of 70 percent disabling.  Therefore, an evaluation of 70 percent disabling, for the period prior to June 20, 2013, for PTSD, is granted. 

As the Veteran's PTSD does not manifest symptoms of complete social impairment as evidenced by his long term girlfriend, attendance at church, relationship with his sister, child, and grandchildren, and his employment at Piggly-Wiggly and Golden Corral, the Board finds that an evaluation in excess of 70 percent disabling is not warranted, for the period prior to June 20, 2013.

B.  Entitlement to an evaluation greater than 70 percent disabling, for the period beginning June 20, 2013, for PTSD. 

A VA medical examination addendum, dated June 2013, reviewed the c-file and adopted the exam from March 2013.  The examiner noted that the Veteran was experiencing arousal, avoidance, increased sleeping problems, increased alcohol intake, irritability and mood problems, and concentration problems.  The examiner noted that the Veteran had occupational problems, social isolation, and no friends.

A VA psychiatrist letter, dated October 2014, stated that the Veteran still exhibited symptoms which would affect his ability to sustain a working job.  The psychiatrist felt his symptoms were particularly severe and may prevent him from being able to work in almost any environment.  

A VA disability benefits questionnaire (DBQ) examination, dated April 2015, noted that the Veteran had symptoms of depression, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, neglect of personal appearance and hygiene, and intermittent inability to perform activities of family living, including maintaining minimal personal hygiene.  The Veteran noted that he lived alone, but that he had a female companion that visits, cooks and cleans, and talks with him.  The Veteran was also very close to his sister who lived two blocks away.  In the relevant mental health history, the examiner noted an April 2015 note that indicated that the Veteran denied any depressed mood or anxiety symptom and the Veteran indicated that it had been "a fun two weeks" because he had company over.  The examiner noted that the Veteran's symptoms severely impaired his ability to work cooperatively and effectively with co-workers, supervisors, and the public.  Under interpersonal relatedness, the Veteran's symptoms mildly impaired his ability to understand and follow instructions and communicate effectively in writing.  Under attention, concentration, and memory, the Veteran's symptoms severely impaired his ability to retain instructions and solve technical or mechanical problems.  Under motivation and drive, the Veteran's symptoms severely impaired the Veteran's ability to maintain task persistence and pace, arrive at work on time, and ability to work a regular schedule without excessive absences.  The examiner noted that the Veteran was polite, engaged, appropriately dressed, and had good eye contact.  The examiner also felt the Veteran was capable of managing his own financial affairs.  

Entitlement to an evaluation greater than 70 percent disabling, for the period beginning June 20, 2013, is not warranted.  At no point during the period on appeal did the Veteran manifest symptoms of complete social impairment as evidenced by the Veteran's female companion and relationship with his sister.  Therefore, entitlement to an evaluation in excess of 70 percent disabling, for the period beginning June 20, 2013, for PTSD is denied.

      C.  Extraschedular

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, including anger management issues, panic attacks, moderate to severe depression, neglect of hygiene, and significant anxiety.  The Veteran's social and occupational impairment is contemplated in the applicable criteria that rate his PTSD.

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.





III.  TDIU

The Veteran seeks entitlement to TDIU, for the period prior to June 20, 2013.

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairments caused by non-service-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340 , 3.341, 4.16, 4.19 (2015).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The record must reflect that circumstances, apart from non-service-connected conditions, place the claimant in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The law provides that a total disability rating may be assigned where the scheduler rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The Veteran's current service-connected PTSD is found to be 70 percent disabling.  Therefore, the Veteran meets the schedular requirements.

A response to a February 2014 VA request for employment information from Golden Corral, indicated that the Veteran last received income on January 23, 2012.  

For reasons stated below, the Board finds that the evidence of record demonstrates that the Veteran's service-connected PTSD renders him unable to follow a substantially gainful occupation starting January 23, 2012.

The February 2005 psychosocial assessment noted that the Veteran was an unemployed cook who had last worked two months earlier.  The Veteran felt he was unable to hold jobs due to PTSD.  A June 2005 mental health note noted that the Veteran had gotten into an argument with his supervisor at work and quit.  In May 2008, the Veteran indicated that he was employed as a cook at Piggly-Wiggly.  In May 2009 the Veteran indicated he was still working for Piggly-Wiggly, but he was actively looking for new employment.  The Veteran's employment with Piggly-Wiggly continued until December 2011 when he lost his job.  The VA medical examination, dated October 2011, noted that "while he continues to function at work, he remains significantly affected by symptoms."  In the March 2012 NOD, the Veteran's representative noted that the Veteran had struggled with employment since service.  During the March 2013 VA medical examination, the Veteran noted that after he lost his job at Piggly-Wiggly, he attempted to work at Golden Corral for two days, but he injured his back on the job and was pending workers compensation.  The VA examiner noted that the Veteran had moderate to severe occupational problems.  Records associated with the claims file indicate the Veteran's last gainful occupation ended on January 23, 2012.

With this evidence in mind, the Board finds that the evidence is at least equipoise as to whether the Veteran's PTSD renders him incapable of performing the acts required by employment after January 23, 2012.  However, the evidence clearly establishes that the Veteran was able to work and was actively seeking out employment prior to January 23, 2012.  Therefore, affording the Veteran the benefit of the doubt, a TDIU is warranted, beginning January 23, 2012.  38 C.F.R. §§ 3.102, 4.3, 4.16.  Entitlement to a TDIU, prior to January 23, 2012, is denied.


ORDER

Prior to June 20, 2013, an initial evaluation of 70 percent, but no greater, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

As of June 20, 2013, a rating in excess of 70 percent for PTSD with depressive disorder and anxiety disorder is denied.

Entitlement to a TDIU is granted as of January 23, 2012, and no earlier, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


